       Case 7:20-cr-00547-UA Document 36 Filed 10/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   -X


 UNITED STATES OF AMERICA,

                     -against"


Kleon Murray
                     Defendants).                             7:20"CR ^
                                                   -X


Defendant Kleon Murray hereby voluntarily consents to participate m the following proceeding
via IS videoconferencing or ^ teleconferencing:


D Initial Appearance Before a Judicial Officer

EXj Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)

D Guilty PWChange of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




    r\v.fr(\1
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  ^W fjoW/                                     \^0^^[t^ "7- f^^Z)
                                                  Print Counsel's Name
Print Defendant's Name



Thi^proc^eedmg was conducted by reliable video/oftelephone^ofi^.encing^edmoL[

\0\[^^
Date                                               U.S. Di^rict Judge/TJ-.S. Magistrate Judge
